COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Albert Morris v. Wells Fargo Bank

Appellate case number:    01-19-00610-CV

Trial court case number: 15-DCV-221475

Trial court:              434th District Court of Fort Bend County

       Appellant, Albert Morris, has filed a motion for en banc reconsideration of the denial of
his motion to recall the mandate issued in this case. The En Banc Court has voted to deny the
motion for en banc reconsideration. Accordingly, it is ordered that the motion for en banc
reconsideration is denied.

En Banc Court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, Countiss, and Adams.

Judge’s signature: ____/s/ Sarah B. Landau_______
                                  Acting for the En Banc Court

Date: ___December 29, 2020____